United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, FLOWERY BRANCH
POST OFFICE, Flowery Branch, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1462
Issued: April 11, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 1, 2016 appellant filed a timely appeal from a March 2, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established greater than 18 percent permanent
impairment of the right upper extremity, for which she previously received a schedule award.
FACTUAL HISTORY
OWCP accepted that on May 23, 2013 appellant, then a 56-year-old lead customer
service clerk, sustained an acromioclavicular sprain of the right shoulder and upper arm, and

1

5 U.S.C. § 8101 et seq.

reflex sympathetic dystrophy (RSD) syndrome of the right upper extremity while pushing a wire
mail cage. Appellant did not stop work at the time of injury.
In a June 13, 2013 report, Dr. Jesse E. Seidman, an attending Board-certified orthopedic
surgeon, diagnosed an acromioclavicular sprain of the right shoulder with rotator cuff and biceps
tendinitis.2 He provided progress notes through November 4, 2013, recommending arthroscopic
surgery as conservative measures had failed to improve appellant’s symptoms and functioning.
Dr. Seidman held appellant off work as of November 10, 2013. Appellant received wage-loss
compensation benefits beginning on November 19, 2013.
On December 18, 2013 Dr. Seidman performed arthroscopic debridement of the
subscapularis, arthroscopic subacromial decompression, biceps tenotomy, arthroscopic Mumford
procedure, and arthroscopic double row rotator cuff repair, as approved by OWCP. Appellant
remained off work and received compensation on the daily and periodic rolls. She underwent a
series of stellate ganglion blocks in 2014. Dr. Seidman released appellant to light duty as of
August 14, 2014. She returned to work on August 18, 2014.
On August 26, 2014 OWCP obtained a second opinion from Dr. Eric S. Furie, a Boardcertified orthopedic surgeon. He reviewed the medical record and a statement of accepted facts.
Dr. Furie found active residuals of accepted RSD syndrome, with limited motion of the right
wrist and hand, as well as right shoulder weakness. He restricted appellant to lifting no more
than 20 pounds with her right arm and limited reaching above shoulder level with the right upper
extremity. Dr. Furie noted that appellant would reach maximum medical improvement as of
December 18, 2014, one year after surgery.
On January 21, 2015 appellant filed a claim for a schedule award (Form CA-7). In
support of her claim, she provided a January 12, 2015 report from Dr. Seidman, noting active
abduction and forward flexion of the right shoulder at 140 degrees, external rotation at 40
degrees, internal rotation at 30 degrees, and extension at 50 degrees. He found good motion of
the right wrist, slight atrophy in the right hand, and range of motion of the proximal
interphalangeal and metacarpophalangeal joints limited to 90 degrees.
An OWCP medical adviser reviewed Dr. Seidman’s report on February 4, 2015. He
found that appellant had attained maximum medical improvement as of December 18, 2014, one
year after arthroscopic right shoulder surgery. Referring to Table 15-34 of the sixth edition of
the American Medical Association, Guides to the Evaluation of Permanent Impairment
(hereinafter, A.M.A., Guides),3 he found, utilizing the range of motion methodology, three
percent impairment of the right upper extremity due to forward elevation limited to 140 degrees,
three percent impairment due to shoulder abduction limited to 140 degrees, four percent
impairment due to internal rotation limited to 30 degrees, and two percent impairment for
2

An October 31, 2013 magnetic resonance imaging (MRI) scan of the right shoulder demonstrated
acromioclavicular impingement, full thickness anterior supraspinatus tendon tear, full thickness superior
subscapularis tear, infraspinatus tendinosis, a partial tear and dislocation of the biceps tendon, a superior labrum
anterior and posterior tear of the glenoid labrum, and subacromial bursitis.
3

A.M.A., Guides 475, Table 15-34 (sixth edition) is entitled “Shoulder Range of Motion.”

2

external rotation limited to 40 degrees. The medical adviser combined these percentages to
equal 12 percent permanent impairment of the right upper extremity.
In a March 2, 2015 letter, Dr. Seidman found that appellant had attained maximum
medical improvement as of January 12, 2015. He opined that appellant had 18 percent
permanent impairment of the right upper extremity according to unspecified portions of the
A.M.A., Guides.
An OWCP medical adviser reviewed Dr. Seidman’s report on April 10, 2015 and
concurred that appellant had 18 percent permanent impairment of the right upper extremity due
to limited right shoulder and finger motion. She found that it was appropriate to use the range of
motion rating method as opposed to a diagnosis-based impairment (DBI) methodology, because
appellant’s RSD syndrome manifested itself primarily through limited shoulder and hand motion.
By decision dated May 5, 2015, OWCP granted appellant a schedule award for 18
percent permanent impairment of the right upper extremity. The period of the award ran from
January 12, 2015 to February 9, 2016.
In a May 18, 2015 letter, appellant requested a telephonic oral hearing, held before an
OWCP hearing representative on December 15, 2015. At the hearing, she described continued
limited motion in her right hand and shoulder. Appellant’s husband presented information and
quoted newspaper articles about RSD syndrome. Appellant submitted photographs illustrating
her limited hand motion, including the inability to make a fist with her right hand. Following the
hearing, she submitted a January 12, 2015 report from Dr. Seidman, releasing her to full duty,
and physical therapy notes.
By decision dated March 2, 2016, OWCP’s hearing representative affirmed OWCP’s
May 5, 2015 schedule award determination, finding that the additional evidence submitted did
not establish that appellant sustained greater than 18 percent permanent impairment of the right
upper extremity.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.4 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.5 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing

4

See 20 C.F.R. §§ 1.1-1.4.

5

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).

3

5 U.S.C.

regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.6
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).7 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.8
ANALYSIS
The issue on appeal is whether appellant has established greater than 18 percent
permanent impairment of the right upper extremity, for which she previously received a schedule
award.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the DBI or the range of
motion methodology when assessing the extent of permanent impairment for schedule award
purposes.9 The purpose of the use of uniform standards is to ensure consistent results and to
ensure equal justice under the law to all claimants.10 In T.H., the Board concluded that OWCP
physicians are at odds over the proper methodology for rating upper extremity impairment,
having observed attending physicians, evaluating physicians, second opinion physicians,
impartial medical examiners, and district medical advisers use both DBI and range of motion
methodologies interchangeably without any consistent basis. Furthermore, the Board has
observed that physicians interchangeably cite to language in the first printing or the second
printing when justifying use of either range of motion or DBI methodology. Because OWCP’s

6

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

7

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
8

Isidoro Rivera, 12 ECAB 348 (1961).

9

T.H., Docket No. 14-0943 (issued November 25, 2016).

10

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

4

own physicians are inconsistent in the application of the A.M.A., Guides, the Board finds that
OWCP can no longer ensure consistent results and equal justice under the law for all claimants.11
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the March 2, 2016 decision.
Following OWCP’s development of a consistent method for calculating permanent impairment
for upper extremities to be applied uniformly, and such other development as may be deemed
necessary, OWCP shall issue a de novo decision on appellant’s claim for an upper extremity
schedule award.
CONCLUSION
The Board finds this case not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the March 2, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: April 11, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
11

Supra note 9.

5

